04/02/2018
        IN THE COURT OF CRIMINAL APPEALS OF TENNESSEE
                         AT NASHVILLE
                       Assigned on Briefs December 13, 2017

         LADARIUS L. REFFEGEE v. BLAIR LEIBACH, WARDEN

               Appeal from the Criminal Court for Trousdale County
                No. 2017-CV-4606     John D. Wootten, Jr., Judge
                     ___________________________________

                           No. M2017-01153-CCA-R3-HC
                       ___________________________________


Pro se Petitioner, Ladarius L. Reffegee, appeals from the Trousdale County Criminal
Court’s summary dismissal of his petition for writ of habeas corpus. On appeal, the
Petitioner argues that his judgments of conviction and sentences are void because an
arrest warrant was not issued prior to his arrest, divesting the court of jurisdiction to
sentence and convict him. The State asserts that the Petitioner failed to show that his
judgments were void. Upon review, we affirm the judgment of the habeas corpus court.

Tenn. R. App. P. 3 Appeal as of Right; Judgment of the Criminal Court Affirmed

CAMILLE R. MCMULLEN, J., delivered the opinion of the court, in which NORMA MCGEE
OGLE and TIMOTHY L. EASTER, JJ., joined.

Ladarius Leon Reffegee, Pro Se, Clifton, Tennessee.

Herbert H. Slatery III, Attorney General and Reporter; Leslie E. Price, Assistant Attorney
General; Tom P. Thompson, Jr., District Attorney General; and Amy Eisenbeck,
Assistant District Attorney General, for the appellee, State of Tennessee.

                                       OPINION

       Following trial, the Petitioner was convicted by a Davidson County jury of second
degree murder and carrying a handgun with the intent to go armed. Ladarius L. Reffegee
v. State, No. M2008-02197-CCA-R3-PC, 2009 WL 3400683, at *1 (Tenn. Crim. App.
Oct. 20, 2009). The Petitioner also pleaded guilty to possession of more than 0.5 grams
of cocaine with intent to sell. Id. The trial court imposed an effective twenty-three-year
sentence. Id. This court affirmed his convictions on direct appeal, and the Tennessee
Supreme Court denied permission to appeal. State v. Ladarius L. Reffegee, No. M2005-
02891-CCA-R3-CD, 2007 WL 1836697 (Tenn. Crim. App. June 27, 2017), perm. app.
denied, (Tenn. Oct. 15, 2007).

       The Petitioner filed a petition for post-conviction relief, which was dismissed by
the post-conviction court. Ladarius L. Reffegee, 2009 WL 3400683, at *1. This court
affirmed the dismissal, and the Petitioner did not file an application for permission to
appeal to the Tennessee Supreme Court. Id.

        On March 8, 2017, the Petitioner filed a pro se petition for writ of habeas corpus in
the Trousdale County Circuit Court challenging the validity of his indictments. He
claimed that the trial court lacked jurisdiction because the State “failed to obtain an arrest
warrant charging him with the offense at the time of the trial[, w]hich rendered the
judgment[s] of conviction and . . . sentence[s] fatal void.”1 The habeas corpus court
summarily dismissed his petition on May 9, 2017, determining that the “arguments and
assertions by the petitioner lack merit.” Further, the court held that it could “glean from
the record that the defendant was indicted by the Davidson County Grand Jury[, and]
[t]he indictments by the Grand Jury of Davidson County cured any defects, if any existed,
with regard to an affidavit of complaint and a warrant.” The Petitioner filed a timely
notice of appeal on June 5, 2017. In the notice of appeal, he asserted that the habeas
corpus court “denied his Petition for Writ of Habeas Corpus Relief, without providing
him with an evidentiary hearing to the Court of Criminal Appeal in Nashville,
Tennessee.”

                                              ANALYSIS

       On appeal, the Petitioner contends that his judgments of conviction and sentences
are void because a valid arrest warrant was not issued prior to his arrest on July 15, 2004,
causing the statute of limitations on his prosecution to expire and divesting the court of
jurisdiction to sentence him. He appears to argue that the affidavit of complaint issued
after his arrest did not constitute a charging instrument, was void ab initio, and that the
failure to have an arrest warrant at the time of arrest could not be cured by subsequent
indictments. The Petitioner also appears to contend that the arrest warrant was the only
method by which prosecution could commence and that the indictments issued three
months later did not initiate prosecution. Specifically, the Petitioner asserts that the
State’s method of commencing prosecution using an affidavit of complaint, but no arrest
warrant, violated “Tenn. R. Crim. P. 4(c)(1), Tenn. Code Ann. § 40-6-201, and the Fourth
and Fourteenth Amendments of the United States Constitution.” The State responds that
the habeas corpus court properly determined that the Petitioner’s indictments cured any


       1
           The indictments were not included in the record on appeal.
                                                   -2-
alleged defects in the arrest warrant, giving the trial court jurisdiction to impose the
convictions. After review, we agree with the State.

       “The determination of whether habeas corpus relief should be granted is a question
of law.” Faulkner v. State, 226 S.W.3d 358, 361 (Tenn. 2007) (citing Hart v. State, 21
S.W.3d 901, 903 (Tenn. 2000)). Accordingly, our review is de novo without a
presumption of correctness.        Summers v. State, 212 S.W.3d 251, 255 (Tenn.
2007) (citing State v. Livingston, 197 S.W.3d 710, 712 (Tenn. 2006)).

        A prisoner is guaranteed the right to habeas corpus relief under article I, section 15
of the Tennessee Constitution. Tenn. Const. art. I, § 15; see also T.C.A. §§ 29–21–101 to
–130. The grounds upon which a writ of habeas corpus may be issued, however, are very
narrow. Taylor v. State, 995 S.W.2d 78, 83 (Tenn. 1999). “Habeas corpus relief is
available in Tennessee only when ‘it appears upon the face of the judgment or the record
of the proceedings upon which the judgment is rendered’ that a convicting court was
without jurisdiction or authority to sentence a defendant, or that a defendant’s sentence of
imprisonment or other restraint has expired.” Archer v. State, 851 S.W.2d 157, 164
(Tenn. 1993) (quoting State v. Galloway, 45 Tenn. (5 Cold.) 326, 337 (1868)). “[T]he
purpose of a habeas corpus petition is to contest void and not merely voidable
judgments.” Potts v. State, 833 S.W.2d 60, 62 (Tenn. 1992) (citing State ex rel. Newsom
v. Henderson, 424 S.W.2d 186, 189 (Tenn. 1968)). “A void judgment is one in which the
judgment is facially invalid because the court lacked jurisdiction or authority to render
the judgment or because the defendant’s sentence has expired.” Taylor, 995 S.W.2d at 83
(citing Dykes v. Compton, 978 S.W.2d 528, 529 (Tenn. 1998); Archer, 851 S.W.2d at
161-64). However, “a voidable judgment is one that is facially valid and requires proof
beyond the face of the record or judgment to establish its invalidity.” Summers, 212
S.W.3d at 256 (citing Dykes, 978 S.W.2d at 529). Thus, “[i]n all cases where a
[P]etitioner must introduce proof beyond the record to establish the invalidity of his
conviction, then that conviction by definition is merely voidable, and a Tennessee court
cannot issue the writ of habeas corpus under such circumstances.” State v. Ritchie, 20
S.W.3d 624, 633 (Tenn. 2000). Moreover, it is the Petitioner’s burden to demonstrate, by
a preponderance of the evidence, that the judgment is void or that the confinement is
illegal. Wyatt v. State, 24 S.W.3d 319, 322 (Tenn. 2000). If this burden is met, the
Petitioner is entitled to immediate release. State v. Warren, 740 S.W.2d 427, 428 (Tenn.
Crim. App. 1986) (citing Ussery v. Avery, 432 S.W.2d 656, 658 (Tenn. 1968)).

       The Tennessee Supreme Court has held that “the validity of an indictment . . . may
be addressed in a petition for habeas corpus when the indictment is so defective as to
deprive the court of jurisdiction.” Dykes, 978 S.W.2d at 529. Generally, an indictment is
valid if it contains sufficient information “(1) to enable the accused to know the
accusation to which answer is required, (2) to furnish the court adequate basis for the
                                            -3-
entry of a proper judgment, and (3) to protect the accused from double jeopardy.” State
v. Hill, 954 S.W.2d 725, 727 (Tenn. 1997). The Tennessee Supreme Court has held that
an indictment that specifically references the statute under which the defendant is
indicted is sufficient to satisfy the notice requirement. See State v. Sledge, 15 S.W.3d 93,
95 (Tenn. 2000); see also State v. Carter, 988 S.W.2d 145, 149 (Tenn.1999); Ruff v.
State, 978 S.W.2d 95, 97, 100 (Tenn. 1998).

       If the habeas corpus court determines from the petitioner’s filings that no
cognizable claim has been stated and that the petitioner is not entitled to relief, the
petition for writ of habeas corpus may be summarily dismissed. See Roger L. Hickman
v. State, 153 S.W.3d 16, 20 (Tenn. 2004). Further, the habeas corpus court may
summarily dismiss the petition without the appointment of a lawyer and without an
evidentiary hearing if there is nothing on the face of the judgment to indicate that the
convictions are void. Passarella v. State, 891 S.W.2d 619, 627 (Tenn. Crim. App. 1994),
superseded by statute as stated in State v. Steven S. Newman, No. 02C01-9707-CC-
00266, 1998 WL 104492, at *1 n.2 (Tenn. Crim. App. Mar. 11, 1998). “The petitioner
bears the burden of providing an adequate record for summary review of the habeas
corpus petition, including consideration of whether counsel should be appointed.”
Summers v. State, 212 S.W.3d 251, 261 (Tenn. 2007).

        Additionally, the procedural requirements for habeas corpus relief are mandatory
and must be scrupulously followed. Summers, 212 S.W.3d at 259 (citations omitted).
Tennessee Code Annotated section 29-21-107(a) provides that the petition for writ of
habeas corpus must be signed and verified by affidavit. In addition, the statute requires
that the petition state:

       (1) That the person in whose behalf the writ is sought, is illegally restrained
       of liberty, and the person by whom and place where restrained,
       mentioning the name of such person, if known, and if unknown, describing
       the person with as much particularity as practicable;

       (2) The cause or pretense of such restraint according to the best information
       of the applicant, and if it be by virtue of any legal process, a copy thereof
       shall be annexed, or a satisfactory reason given for its absence;

       (3) That the legality of the restraint has not already been adjudged upon a
       prior proceeding of the same character, to the best of the applicant’s
       knowledge and belief; and




                                            -4-
        (4) That it is the first application for the writ, or, if a previous application
        has been made, a copy of the petition and proceedings thereon shall be
        produced, or satisfactory reasons be given for the failure so to do.

T.C.A. § 29-21-107(b)(1)-(4). A habeas corpus court may choose to summarily dismiss a
petition for failing to comply with the statutory procedural requirements. Summers, 212
S.W.3d at 260 (citing Hickman, 153 S.W.3d at 21).

       In this case, the Petitioner failed to comply with the statutory requirements
outlined in Tennessee Code Annotated section 29-21-107(b). Specifically, the petition
failed to include a copy of his indictments in the trial court or on appeal. This reason
alone is grounds for summary dismissal of the petition. See Tenn. Code Ann. § 29-21-
107(b)(2); State ex rel. Kuntz v. Bomar, 381 S.W.2d 290, 291 (1964). In addition, the
Petitioner argues that the trial court was without jurisdiction because the affidavit of
complaint did not serve as an arrest warrant, and his subsequent indictments, issued three
months after his arrest, fell outside the statute of limitations for his crimes.2 However,
statutes of limitation are not jurisdictional but are waivable by the defendant. State v.
Pearson, 858 S.W.2d 879, 887 (Tenn. 1993). As such, proof beyond the face of the
record would be needed to establish the absence of a waiver. Therefore, because the
claim, even if true, would render the conviction merely voidable, this is not a proper
claim for habeas relief. See Billy James Matthews v. Glenn Turner, Warden, No. W2004-
01547-CCA-R3-HC, 2005 WL 957112, at *2 (Tenn. Crim. App. Apr. 26, 2005); see also
James Thomas v. Randy Lee, Warden, No. E2015-02427-CCA-R3-HC, 2016 WL
3996488 (Tenn. Crim. App. July 21, 2016) (denying habeas relief on the petitioner’s
claim of a void warrant because the petitioner’s indictment was issued within the statute
of limitations and was the charging instrument for the offenses).

       In a related issue, the Petitioner also asserts that his arrest violated the Fourth and
Fourteenth Amendments of the state and federal constitutions because the warrants were
not issued prior to his arrest. However, habeas corpus claims based on the violation of
the Fourteenth Amendment are not cognizable claims for habeas corpus relief. See
Summers, 212 S.W.3d at 261; Asata D. Lowe v. James Fortner, Warden, No. E2011-
00048-CCA-R3-HC, 2012 WL 1080274, at *3 (Tenn. Crim. App. Mar. 30, 2012);
See Archer v. State, 851 S.W.2d 157, 160 n. 2 (Tenn. 1993) (citing Stone v. Powell, 428
U.S. 465 (1976)); Ortega Wiltz v. Howard Carlton, Warden, No. E2010-02091-CCA-R3-
HC, 2011 WL 2410337, at *2 (Tenn. Crim. App, at Knoxville, June 10, 2011) (“[A]n

        2
          Any defects in the warrants, as alleged by the Petitioner, would have been cured by the return of
valid indictments. Bobby Lee Scales, Jr. v. Dwight Barbee, Warden, No. W2012-00163-CCA-R3-HC,
2012 WL 4017375 (Tenn. Crim. App. Sept. 12, 2012), perm. app. denied, (Tenn. Feb. 12, 2013); see also
Danny Ray Meeks v. State, No. 01C01-9709-CC-00387, 1998 WL 748676, at *2 (Tenn. Crim. App. Oct.
23, 1998), perm. app. denied, (Tenn. May 10, 1999).
                                                   -5-
allegation that evidence was unlawfully obtained in violation of the Fourth Amendment
would merely render such judgments voidable, not void.”). As such, we conclude that
the Petitioner has not satisfied his burden of demonstrating by a preponderance of the
evidence that his judgments are void or that his confinement is illegal. Accordingly, the
trial court properly denied the Petitioner habeas corpus relief.

                                    CONCLUSION

      Upon review, we affirm the summary dismissal of the petition for writ of habeas
corpus.


                                            ____________________________________
                                            CAMILLE R. MCMULLEN, JUDGE




                                          -6-